Citation Nr: 1443237	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased schedular rating for left knee postoperative cartilage removal, with instability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna [New Orleans], Louisiana, that increased the evaluation for left knee instability from a noncompensable level to 10 percent effective from the Veteran's October 2005 claim.  The same rating action assigned a separate 10 percent evaluation for limitation of motion of the knee, effective from October 2005.  In January 2009, the instability rating was increased to 20 percent, effective from October 2005.  

In July 2010 the Veteran and his spouse testified by video-conference hearing from the New Orleans RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.

In September 2010 the Board remanded the case, and in a September 2011 rating action, a separate compensable 10 percent evaluation for a left knee scar was granted, effective from July 2010.  The record also shows that the Veteran was assigned a temporary total disability rating from February 2011 to April 2011, for convalescence following left knee surgery.  

The appeals regarding increased ratings for left knee instability and left knee scar are addressed in the Remand portion of this decision and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In correspondence dated in May 2013, prior to promulgation by the Board of a decision, the Veteran withdrew his appeal for an increased rating for degenerative joint disease, left knee, with limitation of motion.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an increased rating for degenerative joint disease, left knee, with limitation of motion are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Degenerative joint disease, left knee, with limitation of motion 

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his representative.  38 C.F.R. § 20.204.

In correspondence dated in May 2013, the Veteran wrote that he was withdrawing his pending appeal for an increased rating for degenerative joint disease, left knee.   See also April 18, 2013, letter from Veteran's representative.  Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for an increased rating for left knee degenerative joint disease with limitation of motion is dismissed.


REMAND

The record shows the Veteran was last examined for VA purposes in December 2011.  In July 2013, however, the Veteran advised additional surgery was contemplated for his knee, and he mentioned a meeting with surgeons to take place in August 2013.  The most recent records of treatment for review, however, are dated in May 2013.  It is apparent, therefore, that the evidence for consideration does not include all of the relevant records of treatment.  Remand for the most current records of treatment is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's left knee treatment dated after May 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Thereafter, if indicated, afford the Veteran a VA examination of the left knee.  The claims file should be made available and reviewed by the examiner.  All necessary tests, should be conducted, and all findings reported in detail.  


The examiner should describe the characteristics of any left knee scars, and discuss the symptoms associated with it/them, as well as the presence of any left knee instability and state whether the instability is best characterized as slight, moderate, or severe.  The impact of the Veteran's left knee disorder on his ability to work should be described.  

3.  After the above actions have been completed, re-adjudicate the issues on appeal, and if any additional issues are inferred by the record, (e.g. entitlement to a total disability rating based on individual unemployability), that should be properly developed and adjudicated.  

4.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case on those issues and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


